Mr. Presiding Justice Shepard, dissenting. On the question that the verdict was against the weight of evidence, which is the view the majority of the court take, I do not agree. The jury and the trial judge saw and heard the witnesses and observed their manner of testifying, and I prefer to rely upon their conclusion rather than upon a conclusion arrived at from a bare reading of their testimony. The damages are greatér than the evidence seems to justify, and on that account, alone, if at all, can a reversal of the judgment be justified, in my opinion. But before reversing on that ground, I would afford opportunity to appellee to remit in this court, down to a more reasonable sum. Mr. Justice Gary. This case is substantially like Goss & Phillips Mfg. Co. v. Suelan, 35 Ill. App. 78, and North Chicago St. Ry. Co. v. Lotz, 44 Ill. App. 78. The appellee’s case stands only upon her own uncorroborated testimony; for that of the other witness mentioned by Judge "Waterman, is so contradictory in itself, that it can not fairly he regarded as corroborative of anything.